MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2018 ME 83 
Docket:	   BCD-17-490	
Argued:	   May	15,	2018	
Decided:	  June	28,	2018	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                            WAWENOCK,	LLC,	et	al.	
                                     	
                                    v.	
                                     	
                       DEPARTMENT	OF	TRANSPORTATION	
	
	
GORMAN,	J.	

	     [¶1]	 	 Wawenock,	 LLC;	 Bermuda	 Isles,	 LLC;	 48	 Federal	 Street	 LLC;	 and	

32	Middle	 Street	 LLC	 (collectively,	 the	 LLCs)	 appeal	 from	 a	 judgment	 on	 the	

pleadings	entered	in	the	Business	and	Consumer	Docket	(Mulhern,	J.)	in	favor	

of	 the	 Department	 of	 Transportation	 on	 the	 LLCs’	 complaint	 seeking	

declaratory	 and	 injunctive	 relief	 regarding	 the	 Department’s	 plan	 to	 widen	

Route	1	in	Wiscasset.		The	LLCs	argue	that	the	court	erred	by	determining	that	

the	Sensible	Transportation	Policy	Act	(STPA),	23	M.R.S.	§	73	(2017),	affords	

them	no	private	right	of	action.		We	affirm	the	judgment.	

                                   I.		BACKGROUND	

      [¶2]		On	February	14,	2017,	the	LLCs—four	entities	that	own	property	in	

Wiscasset—instituted	 the	 present	 litigation	 in	 the	 Superior	 Court	 (Lincoln	
2	

County)1	 against	 the	 Department,	 seeking	 declaratory	 and	 injunctive	 relief	

regarding	 the	 “Wiscasset	 Downtown	 Improvement	 Project”	 (the	 Project)	 for	

the	widening	and	alteration	of	Route	1/Main	Street	in	Wiscasset.2		By	amended	

complaint,	 the	 LLCs	 advanced	 nine	 counts	 claiming	 that	 the	 Department	

violated	various	constitutional,	statutory,	regulatory,	and	municipal	provisions	

in	planning	and	designing	the	Project.		In	particular,	in	Count	1,	the	LLCs	alleged	

that	the	Department	violated	the	STPA	by	failing	to	allow	public	participation	

in	the	planning	and	design	of	the	Project.3			

         [¶3]		The	Department	moved	for	a	judgment	on	the	pleadings	pursuant	

to	M.R.	Civ.	P.	12(c),	arguing	that	the	complaint	was	nonjusticiable	on	a	variety	

of	 grounds.	 	 By	 judgment	 dated	 September	11,	 2017,	 the	 court	 granted	 the	

motion	and	entered	a	judgment	on	the	pleadings	in	favor	of	the	Department	on	

all	counts.		As	to	Count	1,	the	court	concluded	that	the	STPA	affords	no	private	

right	of	action	and	that	the	LLCs	were	therefore	precluded	from	seeking	relief	




     1		The	matter	was	accepted	by	the	Business	and	Consumer	Docket	on	the	LLCs’	request.		See	M.R.	

Civ.	P.	131.	
   	
   2		The	LLCs	named	the	Town	of	Wiscasset	as	a	party	in	interest.		The	Town	participated	in	the	

proceedings	before	the	trial	court	but	takes	no	position	in	this	appeal.			
   	
   3		The	LLCs	also	alleged	in	Count	1	of	the	complaint	that	the	Department	violated	23	M.R.S.	§	651	

(2017),	but	they	do	not	pursue	that	argument	in	this	appeal	and	we	do	not	address	it	further.			
                                                                                                       3	

on	 that	 basis.	 	 The	 LLCs	 appeal	 from	 the	 denial	 of	 their	 motion	 for	

reconsideration.4		See	M.R.	Civ.	P.	7(b)(5),	59(e).			

                                          II.		DISCUSSION	

        [¶4]	 	 The	 LLCs	 challenge	 only	 that	 portion	 of	 the	 court’s	 judgment	

determining	that	the	STPA	affords	them	no	private	right	of	action	and	entering	

a	judgment	on	the	pleadings	as	to	Count	1	on	that	basis.		When,	as	here,	a	motion	

for	a	judgment	on	the	pleadings	is	filed	by	the	defendant	pursuant	to	M.R.	Civ.	P.	

12(c),	 “only	 the	 legal	 sufficiency	 of	 the	 complaint	 is	 tested.”	 	 Cunningham	 v.	

Haza,	538 A.2d 265,	267	(Me.	1988).		In	such	circumstances,	the	“[d]efendant’s	

motion	for	judgment	on	the	pleadings	is	nothing	more	than	a	motion	under	M.R.	

Civ.	P.	12(b)(6)	to	dismiss	the	complaint	for	failure	to	state	a	claim	upon	which	

relief	can	be	granted.”		Cunningham, 538 A.2d	at	267.		We	review	the	grant	of	a	

judgment	on	the	pleadings	de	novo,	Faith	Temple	v.	DiPietro,	2015 ME 166,	¶	26,	

130 A.3d 368,	by	“assuming	that	the	factual	allegations	are	true,	examining	the	

complaint	in	the	light	most	favorable	to	plaintiff,	and	ascertaining	whether	the	

complaint	alleges	the	elements	of	a	cause	of	action	or	facts	entitling	the	plaintiff	




   4		While	the	appeal	was	pending,	the	LLCs	filed	a	motion	for	a	preliminary	injunction	seeking	an	

order	enjoining	the	Department	from	commencing	construction	on	the	Project	pending	the	outcome	
of	the	appeal.		We	denied	the	motion	after	oral	argument	based	on	the	LLCs’	failure	to	demonstrate	a	
likelihood	of	success	on	the	merits	of	their	appeal.		See	Bangor	Historic	Track,	Inc.	v.	Dep’t	of	Agric.,	
2003 ME 140,	¶	9,	837 A.2d 129.			
4	

to	relief	on	some	legal	theory,”	Cunningham, 538 A.2d	at	267 (quotation	marks	

omitted).	

	     [¶5]		The	sole	issue	before	us	is	whether	the	STPA	provides	for	a	private	

right	of	action	such	that	the	LLCs	may	seek	its	enforcement	through	the	court.		

A	statute	may	provide	for	a	private	right	of	action	by	express	language	or	by	

implication.	 	 Larrabee	 v.	 Penobscot	 Frozen	 Foods,	 Inc.,	 486 A.2d 97,	 101	

(Me.	1984).	

	     [¶6]	 	 When	 a	 private	 right	 of	 action	 exists,	 however,	 it	 is	 most	 often	

created	by	express	language:	“[I]f	our	Legislature	had	intended	that	a	private	

party	have	a	right	of	action	.	.	.	,	it	would	have	either	expressed	its	intent	in	the	

statutory	language	or	legislative	history	or,	more	likely,	expressly	enacted	one.”		

Id.;	see	In	re	Wage	Payment	Litig.,	2000 ME 162,	¶	7,	759 A.2d 217 (stating	that	

“when	 the	 Legislature	 deems	 it	 essential	 that	 a	 private	 party	 have	 a	 right	 of	

action,	it	has	expressly	created	one”	(quotation	marks	omitted)).			

      [¶7]	 	 To	 determine	 whether	 the	 STPA	 provides	 for	 a	 private	 right	 of	

action,	 we	 interpret	 the	 statute	 de	 novo	 to	 effectuate	 the	 legislative	 intent.		

Foster	v.	State	Tax	Assessor,	1998 ME 205,	¶	7,	716 A.2d 1012.		The	first	and	best	

indicator	of	legislative	intent	is	the	plain	language	of	the	statute	itself.		Id.		If	the	

statute	is	unambiguous,	we	interpret	the	statute	according	to	its	unambiguous	
                                                                                           5	

language,	 “unless	 the	 result	 is	 illogical	 or	 absurd.”	 	 MaineToday	 Media,	 Inc.	 v.	

State,	 2013 ME 100,	 ¶	 6,	 82 A.3d 104  (quotation	 marks	 omitted).	 	 If	 the	

language	is	ambiguous,	we	will	“consider	the	statute’s	meaning	in	light	of	its	

legislative	history	and	other	indicia	of	legislative	intent.”		Id.		“[I]f	a	statute	can	

reasonably	be	interpreted	in	more	than	one	way	and	comport	with	the	actual	

language	 of	 the	 statute,	 an	 ambiguity	 exists.”	 	 Me.	Ass’n	 of	 Health	 Plans	 v.	

Superintendent	of	Ins.,	2007 ME 69,	¶	35,	923 A.2d 918.	

A.	    Plain	Language	

       [¶8]		The	STPA	was	enacted	by	a	citizens’	initiative	in	1991.		I.B.	1991,	

ch.	1,	§	1	(effective	Dec.	20,	1991);	L.D.	719	(referred	to	the	voters,	115th	Legis.	

1991);	see	Me.	Const.	art.	IV,	pt.	3,	§	18.		It	provides,	

       §	73.		Transportation	policy		
       	
              1.		Short	title.		This	section	may	be	known	and	cited	as	the	
       “Sensible	Transportation	Policy	Act.”		
	
             2.		Purposes	and	findings.		The	people	of	the	State	find	that	
       decisions	regarding	the	State’s	transportation	network	are	vital	to	
       the	well-being	of	Maine	citizens,	to	the	economic	health	of	the	State	
       and	 to	 the	 quality	 of	 life	 that	 the	 citizens	 treasure	 and	 seek	 to	
       protect.		
       	
       The	 people	 also	 find	 that	 these	 decisions	 have	 profound,	
       long-lasting	 and	 sometimes	 detrimental	 impacts	 on	 the	 natural	
       resources	of	the	State,	including	its	air	quality,	land	and	water.		
       	
6	

     The	 people	 further	 find	 that	 substantial	 portions	 of	 the	 state	
     highway	system	are	in	disrepair	and	improvements	to	the	State’s	
     roads	 and	 bridges	 are	 necessary	 to	 provide	 a	 safe,	 efficient,	 and	
     adequate	transportation	network	throughout	the	State.		
     	
     The	people	further	find	that	the	State’s	transportation	network	is	
     heavily	dependent	on	foreign	oil,	that	such	reliance	is	detrimental	
     to	 the	 health	 of	 the	 State’s	 economy	 and	 that	 the	 health	 and	
     long-term	 stability	 of	 the	 State’s	 economy	 require	 increased	
     reliance	on	more	efficient	forms	of	transportation.		
     	
     The	 people	 further	 find	 that	 improvements	 to	 the	 transportation	
     network	are	necessary	to	meet	the	diverse	transportation	needs	of	
     the	people	of	the	State	including	rural	and	urban	populations	and	
     the	unique	mobility	requirements	of	the	elderly	and	disabled.		
     	
     The	 people	 further	 find	 that	 the	 decisions	 of	 state	 agencies	
     regarding	 transportation	 needs	 and	 facilities	 are	 often	 made	 in	
     isolation,	 without	 sufficient	 comprehensive	 planning	 and	
     opportunity	for	meaningful	public	input	and	guidance.		
     	
            3.		Transportation	policy.		It	is	the	policy	of	the	State	that	
     transportation	 planning	 decisions,	 capital	 investment	 decisions	
     and	project	decisions	must:		
     	
            A.		Minimize	the	harmful	effects	of	transportation	on	public	
            health	 and	 on	 air	 and	 water	 quality,	 land	 use	 and	 other	
            natural	resources;		
            	
            B.		Require	that	the	full	range	of	reasonable	transportation	
            alternatives	 be	 evaluated	 for	 all	 significant	 highway	
            construction	or	reconstruction	projects	and	give	preference	
            to	 transportation	 system	 management	 options,	 demand	
            management	 strategies,	 improvements	 to	 the	 existing	
            system,	 and	 other	 transportation	 modes	 before	 increasing	
            highway	capacity	through	road	building	activities;		
            	
                                                                                   7	

       C.	 	 Ensure	 the	 repair	 and	 necessary	 improvement	 of	 roads	
       and	bridges	throughout	the	State	to	provide	a	safe,	efficient	
       and	adequate	transportation	network;		
       	
       D.	 	 Reduce	 the	 State’s	 reliance	 on	 foreign	 oil	 and	 promote	
       reliance	on	energy-efficient	forms	of	transportation;		
       	
       E.		Meet	the	diverse	transportation	needs	of	the	people	of	the	
       State,	including	rural	and	urban	populations	and	the	unique	
       mobility	needs	of	the	elderly	and	disabled;		
       	
       F.		Be	consistent	with	the	purposes,	goals	and	policies	of	the	
       Comprehensive	Planning	and	Land	Use	Regulation	Act;	and		
       	
       G.		Incorporate	a	public	participation	process	in	which	local	
       governmental	bodies	and	the	public	have	timely	notice	and	
       opportunity	to	identify	and	comment	on	concerns	related	to	
       transportation	 planning	 decisions,	 capital	 investment	
       decisions	 and	 project	 decisions.	 The	 department	 and	 the	
       Maine	 Turnpike	 Authority	 shall	 take	 the	 comments	 and	
       concerns	 of	 local	 citizens	 into	 account	 and	 must	 be	
       responsive	to	them.		
	
      4.		 Rulemaking.		 The	 Department	 of	 Transportation	 shall	
adopt	 a	 rule	 within	 one	 year	 of	 the	 effective	 date	 of	 this	 Act,	 in	
coordination	with	the	Maine	Turnpike	Authority	and	state	agencies	
including	 the	 Department	 of	 Economic	 and	 Community	
Development,	 the	 Department	 of	 Agriculture,	 Conservation	 and	
Forestry	 and	 the	 Department	 of	 Environmental	 Protection,	 to	
implement	 the	 statewide	 comprehensive	 transportation	 policy.	
The	 rule	 must	 incorporate	 a	 public	 participation	 process	 that	
provides	municipalities	and	other	political	subdivisions	of	the	State	
and	members	of	the	public	notice	and	opportunity	to	comment	on	
transportation	 planning	 decisions,	 capital	 investment	 decisions,	
project	 decisions	 and	 compliance	 with	 the	 statewide	
transportation	policy.		
      	
8	

     The	 Department	 of	 Transportation	 shall	 adopt	 a	 rule,	 in	
     coordination	 with	 the	 Department	 of	 Agriculture,	 Conservation	
     and	 Forestry,	 that	 establishes	 linkage	 between	 the	 planning	
     processes	 outlined	 in	 this	 section	 and	 those	 promoted	 by	 Title	
     30-A,	 chapter	 187,	 subchapter	 2	 and	 that	 promotes	 investment	
     incentives	 for	 communities	 that	 adopt	 and	 implement	 land	 use	
     plans	 that	 minimize	 over-reliance	 on	 the	 state	 highway	 network.	
     This	rule	is	a	major	substantive	rule	as	defined	in	Title	5,	chapter	
     375,	subchapter	2-A.		
     	
            5.		 Applicability	 to	 Department	 of	 Transportation.		
     Transportation	 planning	 decisions,	 capital	 investment	 decisions	
     and	 project	 decisions	 of	 the	 Department	 of	 Transportation	 are	
     governed	 by	 and	 must	 comply	 with	 the	 transportation	 policy	 set	
     forth	in	this	section	and	rules	implementing	that	policy.		
     	
            6.		[Repealed.]			
     	
            7.		Priorities,	service	levels,	capital	goals	and	reporting.		
     The	Department	of	Transportation	shall	classify	the	State’s	public	
     highways	as	Priority	1	to	Priority	6	corridors	using	factors	such	as	
     the	 federal	 functional	 classification	 system,	 regional	 economic	
     significance,	 heavy	 haul	 truck	 use	 and	 relative	 regional	 traffic	
     volumes.	 The	 department	 shall	 also	 establish	 customer	 service	
     levels	related	to	safety,	condition	and	serviceability	appropriate	to	
     the	priority	of	the	highway,	resulting	in	a	system	that	grades	each	
     highway	as	Excellent,	Good,	Fair,	Poor	or	Unacceptable.		
     	
     To	provide	a	capital	transportation	program	that	is	geographically	
     balanced	 and	 that	 addresses	 urban	 and	 rural	 needs,	 the	
     department	shall	include	the	following	goals	as	part	of	its	capital	
     improvement	plans	and	program	delivery.	The	goals	are	to:		
     	
            A.		By	2022,	improve	all	Priority	1	and	Priority	2	corridors	so	
            that	 their	 safety,	 condition	 and	 serviceability	 customer	
            service	level	equals	Fair	or	better;	
            	
                                                                                       9	

             B.	 	 By	 2027,	 improve	 all	 Priority	 3	 corridors	 so	 that	 their	
             safety,	 condition	 and	 serviceability	 customer	 service	 level	
             equals	Fair	or	better;			
             	
             C.		By	2017,	implement	a	pavement	program	for	all	Priority	
             4	corridors	that	maintains	their	ride	quality	customer	service	
             level	at	Fair	or	better;		
             	
             D.	 	 Continue	 the	 light	 capital	 paving	 program	 on	 a	 7-year	
             cycle	 for	 Priority	 5	 corridors	 outside	 compact	 areas	 as	
             defined	in	section	754;	and		
             	
             E.		By	2015,	develop	and	implement	a	similar	asset	priority	
             and	 customer	 service	 level	 system	 of	 measurement	 for	 all	
             major	freight	and	passenger	transportation	assets	owned	or	
             supported	by	the	department,	including	capital	goals.		
      	
      The	department	shall	report	to	the	joint	standing	committee	of	the	
      Legislature	 having	 jurisdiction	 over	 transportation	 matters	 by	
      March	 1st	 of	 each	 odd-numbered	 year	 quantifying	 progress	
      realized	and	time	that	has	elapsed	since	the	goals	were	established.	
      The	department	shall	recommend	any	remedial	actions,	including	
      additional	 funding	 or	 revisions	 to	 the	 goals,	 that	 the	 department	
      determines	to	be	necessary	or	appropriate.	
      	
23	 M.R.S.	 §	 73	 (footnotes	 omitted).	 	 In	 short,	 the	 STPA	 has	 six	 primary	

components:	 it	 lists	 a	 series	 of	 “[p]urposes	 and	 findings”	 regarding	

transportation	 decisions;	 sets	 out	 seven	 policies	 to	 be	 integrated	 into	

transportation	 decisions;	 and	 requires	 the	 Department	 to	 adopt	 rules	 to	

implement	 the	 transportation	 policy,	 comply	 with	 the	 transportation	 policy	

and	 the	 rules	 implementing	 that	 policy,	 establish	 a	 priority	 system	 for	 state	
10	

highway	 improvements,	 and	 report	 to	 the	 Legislature	 on	 a	 biennial	 basis	

regarding	its	progress	and	plans	in	meeting	those	goals.		23	M.R.S.	§	73.	

        [¶9]		As	the	LLCs	concede,	the	plain	language	of	the	STPA	unambiguously	

provides	for	no	express	private	right	of	action.5		The	LLCs	argue,	however,	that	

a	private	right	of	action	is	instead	implied	by	the	STPA.		We	discern	nothing	in	

the	language	of	the	STPA	that	implies	the	creation	of	a	private	right	of	action.		

Contrary	to	the	LLCs’	suggestion,	the	mere	presence	of	the	words	“must”	and	

“shall”	in	a	statute	does	not	mean	that	a	private	right	of	action	exists	to	enforce	

it.	 	 In	 Larrabee,	 for	 example,	 one	 of	 the	 statutes	 at	 issue	 provided	 that	 “[a]n	

employer	shall”	complete	certain	acts	or	else	be	“subject	to	a	forfeiture	of	not	

less	than	$50	nor	more	than	$500.” 486 A.2d	at	101 &	n.6	(quotation	marks	

omitted).		Even	given	that	language,	we	held	that	“nothing	in	the	plain	language	

or	legislative	history	of	[the	provision]	indicates	that	our	Legislature	intended	

a	private	party	to	have	a	right	of	action	under	[the	statute].”6		Id.	at	101.			


   5		In	other	matters	in	which	we	have	recognized	an	express	statutory	right	of	action,	the	language	

of	the	relevant	statutes	has	provided,	for	example,	“Any	person	who	.	.	.	suffers	any	loss	.	.	.	as	a	result	
of	[the	conduct	at	issue]	may	bring	an	action	.	.	.	for	restitution	and	for	such	other	equitable	relief,	
including	 an	 injunction,	 as	 the	 court	 may	 deem	 to	 be	 necessary	 and	 proper.”	 	 Bartner	 v.	 Carter,	
405 A.2d 194,	199	(Me.	 1979)	 (quotation	 marks	 omitted)	(referring	 to	the	 Unfair	 Trade	 Practices	
Act);	see	Bank	of	Am.,	N.A.	v.	Camire,	2017 ME 20,	¶	13,	155 A.3d 416 (stating	that	the	Maine	Fair	Debt	
Collection	 Practices	 Act	 affords	 consumers	 a	 private	 right	 of	 action	 by	 providing	 that	 “any	 debt	
collector	who	fails	to	comply	with	any	provisions	of	this	Act	with	respect	to	any	person	is	liable	to	
that	person,”	32	M.R.S.	§	11054(1)	(2017)).		The	STPA	does	not	contain	similar	language.	
    	
    6		The	LLCs’	reliance	on	Roop	v.	City	of	Belfast,	2007 ME 32,	915 A.2d 966,	is	misplaced.		In	that	

case,	we	held	that	city	residents	had	common	law	standing	to	challenge	the	referendum	process	by	
                                                                                                     11	

	       [¶10]	 	 The	 LLCs	 further	 argue	 that	 the	 STPA	 would	 be	 a	 nullity—"a	

meaningless	exercise”—in	the	absence	of	any	enforcement	mechanism.		They	

offer	no	authority	for	the	proposition	that	a	statute	is	a	nullity	unless	it	provides	

for	a	private	right	of	action,	however,	and	indeed,	the	STPA	is	similar	in	effect	

to	numerous	other	statutory	provisions	that	set	out	broad	policy	objectives,	e.g.,	

1	M.R.S.	 §	 401	 (2017);	 9-A	M.R.S.	 §	 1-102(2)	 (2017);	 18-A	 M.R.S.	 §	 1-102(b)	

(2017);	22	M.R.S.	§	4050	(2017),	or	require	an	entity	to	promulgate	rules	and	

regulations	to	further	effectuate	statutory	objectives,	e.g.,	4	M.R.S.	§	198	(2017);	

10	M.R.S.	§	2369	(2017);	22	M.R.S.	§	2124	(2017);	32	M.R.S.	§	13722	(2017).		

That	 the	 STPA	 contains	 few	 or	 no	 particularities	 on	 how	 its	 broad	

transportation	goals	and	policies	are	to	be	executed	also	indicates	that	it	was	

not	 intended	 to	 afford	 any	 private	 right	 of	 action.	 	 See	 Barbuto	 v.	 Advantage	

Sales	&	Mktg.,	LLC,	78 N.E.3d 37,	50	(Mass.	2017)	(declining	to	imply	a	private	

right	 of	 action	 where	 the	 statute	 “provides	 no	 guidance	 as	 to	 what	 the	

appropriate	contours	of	the	implied	right	of	action	would	be”).	



which	an	ordinance	amendment	was	accomplished.		Id.	¶¶	2-11.		We	expressly	declined	to	consider,	
however,	whether	the	growth	management	statute—according	to	which	the	referendum	process	was	
completed—provided	a	private	right	of	action	because	the	parties	never	raised	it.		Id.	¶	9	n.2;	see	
Lindemann	v.	Comm’n	on	Governmental	Ethics	&	Election	Practices,	2008 ME 187,	¶	8,	961 A.2d 538 
(“[T]he	question	of	whether	a	specific	individual	has	standing	is	significantly	affected	by	the	unique	
context	of	the	claim.”).		To	the	extent	Roop	may	have	caused	confusion,	we	take	this	opportunity	to	
reiterate	that,	when	there	is	no	explicit	language	creating	a	private	right	of	action,	the	courts	should	
first	determine	whether	a	private	right	of	action	is	available	to	enforce	a	statutory	provision.	
12	

      [¶11]		The	STPA	must	be	interpreted	consistently	with	other	provisions	

that	unequivocally	provide	the	Department	with	broad	authority	to	manage	the	

State’s	highways	as	a	delegation	of	Executive	Branch	power.		See	23	M.R.S.	§	52	

(2017)	(describing	the	Department’s	powers	regarding	“the	planning,	design,	

engineering,	 construction,	 improvement,	 maintenance	 and	 use	 of	

transportation	 infrastructure”).	 	 Nothing	 in	 the	 STPA	 suggests	 an	

encroachment	on	that	authority.			

      [¶12]	 	 We	 therefore	 conclude	 that	 the	 plain	 language	 of	 the	 STPA	

unambiguously	 provides	 for	 no	 implied	 private	 right	 of	 action.	 	 Because	 the	

plain	language	of	the	STPA	resolves	the	question	before	us,	we	need	not	look	

beyond	 that	 language	 to	 discern	 the	 legislative	 intent.	 	 See	 Stockly	 v.	 Doil,	

2005 ME 47,	¶	12,	870 A.2d 1208.		Nevertheless,	because	the	trial	court	and	the	

parties	focused	on	the	legislative	history	of	the	statute,	and	in	the	interest	of	

clarifying	 the	 means	 of	 determining	 legislative	 intent	 for	 citizen-enacted	

legislation,	we	address	the	legislative	history	of	the	STPA	as	well.		See	id.	

B.	   Legislative	History	

      [¶13]	 	 As	 an	 initial	 matter,	 we	 address	 the	 LLCs’	 challenges	 to	 the	

procedure	 undertaken	 by	 the	 trial	 court	 when	 it	 evaluated	 the	 legislative	

history	 of	 the	 STPA	 to	 determine	 whether	 it	 discloses	 a	 legislative	 intent	 to	
                                                                                                       13	

provide	 for	 a	 private	 right	 of	 action.	 	 Contrary	 to	 the	 suggestion	 underlying	

many	of	the	LLCs’	arguments,	the	legislative	intent	of	any	statutory	enactment	

is	 determined	 wholly	 as	 a	 matter	 of	 law,	 not	 fact;	 the	 trial	 court	 determines	

legislative	intent	as	a	matter	of	law,	and	we	determine	legislative	intent	de	novo	

as	a	matter	of	law	on	appeal.		MaineToday	Media,	Inc.,	2013 ME 100,	¶	7,	82 A.3d
104;	see	In	re	Wage	Payment	Litig.,	2000 ME 162,	¶	4,	759 A.2d 217 (“If	the	plain	

meaning	 of	 the	 text	 does	 not	 resolve	 an	 interpretative	 issue	 raised,	 we	 then	

consider	the	statute’s	history,	underlying	policy,	and	other	extrinsic	factors	to	

ascertain	 legislative	 intent.”);	 State	 v.	 Coombs,	 1998 ME 1,	 ¶	9,	 704 A.2d 387 

(characterizing	 de	 novo	 review	 as	 “independent	 review	 for	 conclusions	 of	

law”);	 League	 of	 Women	 Voters	 v.	 Sec’y	of	 State,	 683 A.2d 769,	 773-74	 (Me.	

1996)	(determining	legislative	intent	without	any	evidentiary	presentations);	

see	 also	 Alaskans	 for	 a	 Common	 Language,	 Inc.	 v.	 Kritz,	 170 P.3d 183,	 189	

(Alaska	 2007)	 (“We	 also	 apply	 our	 independent	 judgment	 to	 questions	 of	

statutory	 interpretation	 and	 adopt	 the	 rule	 of	 law	 that	 is	 most	 persuasive	 in	

light	 of	 precedent,	 reason	 and	 policy.”	 (alteration	 omitted)	 (quotation	 marks	

omitted)).		Thus,	no	burden	or	standard	of	proof	applies,	judicial	notice	is	not	

implicated,7	“evidence”	of	legislative	history	is	not	offered	or	admitted,	and	the	


   7		Pursuant	to	M.R.	Evid.	201,	judicial	notice	applies	to	“an	adjudicative	fact	only,	not	a	legislative	

fact.”		Whereas	an	adjudicative	fact	is	the	“‘who-did-what-and-when’	kind	of	question	that	normally	
14	

court	is	not	limited	to	reviewing	those	portions	of	legislative	history	that	have	

been	provided	by	the	parties.		No	matter	what	materials	are	directed	to	a	court’s	

attention,	the	court’s	review	of	any	and	all	legislative	history	information	in	the	

course	of	its	own	evaluation	of	the	law	is	not	any	more	limited	than	a	court’s	

review	of	precedent	identified	by	the	parties.			

        [¶14]	 	 Contrary	 to	 the	 LLCs’	 contention,	 legislative	 intent	 is	 therefore	

properly	analyzed	in	the	context	of	a	Rule	12(c)	motion	without	any	evidentiary	

process.		Further,	although	consideration	pursuant	to	Rule	12(c)	required	the	

trial	court—and,	on	appeal,	requires	us—to	make	all	factual	inferences	in	favor	

of	 the	 LLCs,	 they	 are	 entitled	 to	 no	 favorable	 inferences	 as	 to	 the	 legal	

interpretation	 of	 the	 STPA—including	 the	 legislative	 intent	 as	 determined	

through	its	legislative	history.		See	Cunningham, 538 A.2d	at	267.			

        [¶15]	 	 In	 evaluating	 legislative	 intent	 using	 information	 beyond	 the	

language	of	the	provision,	we	have	relied	on	a	variety	of	materials,	including	

the	 statutory	 scheme	 in	 which	 the	 relevant	 section	 is	 found,	 see	 Charlton	 v.	


goes	 to	 a	 jury,”	 legislative	 facts	 “are	 those	 a	 court	 takes	 into	 account	 in	 determining	 the	
constitutionality	 or	 interpretation	 of	 a	 statute.”	 	 M.R.	Evid.	 201	 Advisers’	 Note	 to	 1976	 promul.	
(quotation	 marks	 omitted).	 	 We	 have	 also	 characterized	 legislative	 facts	 as	 those	 on	 which	 the	
Legislature	relies	as	a	matter	of	public	policy	in	fashioning	a	statute.		See	Aseptic	Packaging	Council	v.	
State,	637 A.2d 457,	460	(Me.	1994);	Durepo	v.	Fishman,	533 A.2d 264,	265	(Me.	1987).		As	the	United	
States	Supreme	Court	has	held,	“a	legislative	choice	is	not	subject	to	courtroom	fact-finding.”		FCC	v.	
Beach	Commc’ns,	Inc.,	508 U.S. 307,	315	(1993);	see	State	v.	$223,405.86,	203 So. 3d 816,	831	(Ala.	
2016)	(stating	that	“the	testimony	of	a	trial	witness	as	to	what	legislators	intended	in	voting	for	a	
statute	.	.	.	is	inadmissible	as	evidence”).	
                                                                                     15	

Town	 of	 Oxford,	 2001 ME 104,	 ¶	 16,	 774 A.2d 366;	 the	 history	 of	 relevant	

codifications,	 amendments,	 and	 repeals,	 see	 State	 v.	 Legassie,	 2017 ME 202,	

¶¶	16-20,	 171 A.3d 589;	 the	 legislative	 committee	 file,	 including	 testimony	

before	a	committee	and	newspaper	articles	submitted	to	a	committee,	see	Craig	

v.	Caron,	2014 ME 115,	¶	14,	102 A.3d 1175;	Bank	of	Am.,	N.A.	v.	Cloutier,	2013
ME 17,	¶	19,	 61 A.3d 1242;	 Me.	Ass’n	 of	 Health	Plans,	2007 ME 69,	¶¶	 50-51,	

923 A.2d 918;	 scholarly	 literature	 available	 at	 the	 time	 of	 the	 enactment,	 see	

Cloutier,	 2013 ME 17,	 ¶	 20,	 61 A.3d 1242;	 “preenactment	 history,	 including	

circumstances	 and	 events	 leading	 up	 to	 a	 bill’s	 introduction,”	 see	 Estate	 of	

Robbins	v.	Chebeague	&	Cumberland	Land	Tr.,	2017 ME 17,	¶	24,	154 A.3d 1185 

(quotation	marks	omitted);	reports	and	recommendations	from	legislative	task	

forces,	 committees,	 and	 working	 groups,	 see	 Me.	 Ass’n	 of	 Health	 Plans,	

2007 ME 69,	¶	54,	923 A.2d 918;	Darling’s	v.	Ford	Motor	Co.,	1998 ME 232,	¶	10,	

719 A.2d 111;	 narrative	 summaries	 and	 statements	 of	 fact	 accompanying	

proposed	legislation	and	committee	amendments,	see	Me.	Ass’n	of	Health	Plans,	

2007 ME 69,	 ¶¶	 49,	 52,	 923 A.2d 918;	 “pronouncements	 of	 the	 legislators	

during	their	initial	consideration”	of	a	statute,	see	id.	¶	47;	legislative	debate,	

see	 id.	 ¶	 55;	 contemporaneous	 legislation,	 see	 In	 re	 Wage	 Payment	 Litig.,	

2000 ME 162,	 ¶¶	9,	 12,	759 A.2d 217;	 Mundy	v.	Simmons,	424 A.2d 135,	138	
16	

(Me.	 1980);	 interpretations	 of	 federal	 counterpart	 statutes,	 Batchelder	 v.	

Realty	Resources	 Hospitality,	 LLC,	 2007 ME 17,	 ¶	20,	 914 A.2d 1116;	

information	from	uniform	codes	from	which	the	provision	may	have	originated,	

see	Guardianship	of	Sanders,	2016 ME 99,	¶	9	n.7,	143 A.3d 795;	and	the	analysis	

of	 legislation	 by	 the	 Office	 of	 Policy	 and	 Legal	 Analysis,	 see	 McLaughlin	 v.	

Superintending	Sch.	Comm.,	2003 ME 114,	¶	18,	832 A.2d 782.			

      [¶16]	 	 “Citizen	 initiatives	 are	 reviewed	 according	 to	 the	 same	 rules	 of	

construction	 as	 statutes	 enacted	 by	 vote	 of	 the	 Legislature.”	 	 Opinion	 of	 the	

Justices,	 2017 ME 100,	 ¶	 59,	 162 A.3d 188;	 see	 League	 of	 Women	 Voters,
683 A.2d	 at	 771.	 	 Interpreting	 citizen-enacted	 legislation	 requires	 us	 to	

“ascertain	 the	 will	 of	 the	 people”	 rather	 than	 the	 will	 of	 the	 Legislature.		

Opinion	of	 the	 Justices,	 2017 ME 100,	 ¶	 7,	 162 A.3d 188  (quotation	 marks	

omitted).	

      [¶17]	 	 Legislative	 debate	 and	 other	 standard	 fare	 for	 determining	

legislative	intent	may	be	unavailable	for	citizen-enacted	statutes,	but	we	have	

the	 benefit	 of	 additional	 materials	 not	 available	 for	 Legislature-enacted	

statutes.		For	 example,	the	Attorney	 General	is	required	by	statute	to	issue	a	

“brief	explanatory	statement	that	must	fairly	describe	the	intent	and	content	

and	what	a	‘yes’	vote	favors	and	a	‘no’	vote	opposes	for	each	direct	initiative.”		
                                                                                        17	

1	M.R.S.	 §	 353	 (2017).	 	 The	 Office	 of	 Fiscal	 and	 Program	 Review	 also	 must	

“prepare	an	estimate	of	the	fiscal	impact	on	state	revenues,	appropriations	and	

allocations	of	each	measure	that	may	appear	on	the	ballot.”		1	M.R.S.	§	353.		The	

language	of	the	ballot	question	for	a	citizens’	initiative	is	also	an	indication	of	

legislative	intent.		State	v.	Brown,	571 A.2d 816,	818	(Me.	1990).			

       [¶18]	 	 We	 have	 relied	 on	 all	 such	 materials	 in	 determining	 legislative	

intent	 in	 prior	 matters.	 	 Id.	 (“In	 the	 absence	 of	 a	 challenge	 to	 the	 Attorney	

General’s	 official	 explanation	 of	 the	 amendment,	 we	 assume	 that	 the	 voters	

intended	to	adopt	the	constitutional	amendment	on	the	terms	in	which	it	was	

presented	 to	 them	 .	 .	 .	 .”);	 League	 of	 Women	 Voters, 683 A.2d	 at	 773-74 

(discussing	 the	 Attorney	 General’s	 explanatory	 statement	 attached	 to	 a	

referendum	 question);	 see	 also	 Kritz, 170 P.3d	 at	 193  (“[W]hen	 we	 review	 a	

ballot	 initiative,	 we	 look	 to	 any	 published	 arguments	 made	 in	 support	 or	

opposition	 to	 determine	 what	 meaning	 voters	 may	 have	 attached	 to	 the	

initiative.”);	 People	 v.	 Clendenin,	 232 P.3d 210,	 215	 (Colo.	 App.	 2009)	 (noting	

that	 “the	 explanatory	 publication	 of	 the	 Legislative	 Council	 of	 the	 Colorado	

General	Assembly,	otherwise	known	as	the	Blue	Book	.	.	.	provides	important	

insight	into	the	electorate’s	understanding	of	[a	citizen	initiative]	when	it	was	

passed	 and	 also	 shows	 the	 public’s	 intentions	 in	 adopting	 the	 [enactment].”	
18	

(quotation	marks	omitted));	Barbuto, 78 N.E.3d	at	49 (“[W]e	look	to	the	closest	

equivalent	to	legislative	history,	which	is	the	Information	for	Voters	guide	that	

is	prepared	by	the	Secretary	of	the	Commonwealth	and	sent	to	each	registered	

voter	before	the	election.”).			

	       [¶19]		We	turn	to	a	review	of	all	such	materials	relating	to	the	enactment	

of	 the	 STPA.	 	 In	 1991,	 “An	 Act	 to	 Deauthorize	 the	 Widening	 of	 the	 Maine	

Turnpike	and	to	Create	a	Sensible	Transportation	Policy”	was	first	presented	to	

the	Legislature.		L.D.	719	(115th	Legis.	1991).		The	bill	proposed	the	enactment	

of	the	STPA	as	well	as	the	amendment	of	several	other	existing	statutes	within	

title	23.		L.D.	719	(referred	to	the	voters,	115th	Legis.	1991).		The	Legislature	

declined	to	enact	it,	1	Legis.	Rec.	H-751	(1st	Reg.	Sess.	1991);	3	Legis.	Rec.	S-801	

(1st	 Reg.	 Sess.	 1991),	 and	 the	 statute	 was	 eventually	 enacted	 by	 citizen	

initiative	on	November	5,	1991.8		I.B.	1991,	ch.	1,	§	1	(effective	Dec.	20,	1991);	



   8	 	 The	 “Rule	 for	 the	 Sensible	 Transportation	 Policy	 Act,”	 promulgated	 by	 the	 Department	 as	

required	by	the	STPA,	see	23	M.R.S.	§	73(4)	(2017),	reiterates	the	policy	goals	in	the	STPA;	sets	out	
the	 “Statewide	 Long-Range	 Transportation	 Plan”;	 and	 addresses	 capital	 investment	 and	 project	
development	 strategies	 for	 the	 Department,	 the	 Maine	 Turnpike	 Authority,	 and	 municipalities.		
8A	C.M.R.	17	229	103-1	to	-18,	§§	I-III	(2008).		Like	the	STPA,	to	the	extent	the	rule	mandates	any	
particular	action	by	the	Department,	it	does	so	only	in	the	broadest	of	terms;	it	also	places	public	
participation	procedures	within	the	Department’s	discretion	based	on	the	scope	and	nature	of	the	
project	 at	 issue.	 	 E.g.,	 8A	 C.M.R.	 17	229	103-7	 §	 I(7)(C)	 (requiring	that	 the	 Department	 “initiate	a	
public	participation	process	commensurate	with	the	scope	of	[a	given]	project”	and	listing	examples	
of	what	the	“information	provided	through	the	public	participation	process	may	include”);	8A	C.M.R.	
17	229	103-7	§	I(7)(E)	(stating	that	the	Department	“may	hold	a	public	hearing	on	the	draft	strategy	
evaluation	 and	 analyses”);	 8A	 C.M.R.	 17	 229	 103-9	 §	 I(10)(A)	 (stating	 that	 the	 Department	 will	
“engage	 a	 public	 participation	 process”	 in	 the	 “preliminary	 design	 of	 funded	 projects,	 at	 [the	
                                                                                                           19	

L.D.	719	(referred	to	the	voters,	115th	Legis.	1991);	see	Me.	Const.	art.	IV,	pt.	3,	

§	18;	21-A	M.R.S.	§§	901-906	(2017).			

        [¶20]		The	legislative	history	of	the	STPA	persuades	us	that	the	particular	

focus	of	the	bill	was	to	prevent	the	Turnpike	Authority	from	executing	its	plan	

to	 widen	 the	 Turnpike	 in	 southern	 Maine	 and	 to	 diminish	 the	 Turnpike	

Authority’s	ability	to	accomplish	similar	plans	in	the	future.		The	Statement	of	

Fact	 accompanying	 the	 legislation	 stated	 as	 much	 in	 declaring	 that	 the	

legislation	 would	 “ensure	 that	 transportation	 decisions	 and	 the	 substantial	

commitments	of	public	funds	resulting	from	them	are	made	in	the	context	of	a	

comprehensive,	statewide	transportation	policy”;	deauthorize	the	widening	of	

the	Maine	Turnpike	between	Exits	1	and	6-A;	require	the	Turnpike	Authority	

to	 obtain	 the	 Legislature’s	 approval	 for	 any	 widening	 or	 expansion	 of	 the	

Turnpike;9	 require	 the	 Turnpike	 Authority	 to	 transfer	 surplus	 funds	 to	 the	

Department;	 and	 make	 the	 Turnpike	 Authority’s	 budget	 and	 expenditures	

subject	 to	 Legislative	 approval.	 	 L.D.	719,	 Statement	 of	 Fact	 (referred	 to	 the	

voters,	115th	Legis.	1991);	see	Office	of	Policy	and	Legal	Analysis,	Joint	Standing	


Department’s]	discretion	or	if	requested	by	municipal	officials”).		The	rule	contains	no	mention	of	
any	enforcement,	right	of	action,	court	proceedings,	or	litigation	of	any	kind.	
    	
    9		The	Turnpike	Authority	had	previously	been	required	to	obtain	Legislative	approval	only	when	

widening	the	Turnpike	to	include	more	than	three	lanes	in	each	direction	between	Exit	1	and	Exit	6A,	
or	 more	 than	 two	 lanes	 in	 each	 direction	 elsewhere	 on	 the	 Turnpike.	 	 23	 M.R.S.A.	 §	 1965(1)(D),	
1968(1)	(Supp.	1989);	see	L.D.	719,	§§	5,	7	(referred	to	the	voters,	115th	Legis.	1991).	
20	

Committee	Bill	 Summaries,	 L.D.	719	 (Aug.	 1991).		 It	 is	notable	 in	 this	 regard	

that	 every	 portion	 of	 the	 bill	 except	 the	 one	 enacting	 the	 STPA	 worked	

amendments	 to	 title	 23,	 chapter	 24,	 the	 chapter	 dedicated	 to	 the	 Maine	

Turnpike.		L.D.	719	(referred	to	the	voters,	115th	Legis.	1991).	

      [¶21]		More	than	forty	people	testified	at	a	public	hearing	about	the	bill	

before	 the	 Transportation	 Committee;	 the	 overwhelming	 focus	 of	 that	

testimony	was	the	Turnpike	Authority’s	plan	to	widen	the	Turnpike	in	southern	

Maine.		An	Act	to	Deauthorize	the	Widening	of	the	Maine	Turnpike	and	to	Create	

a	 Sensible	 Transportation	 Policy:	 Hearing	 on	 L.D.	 719	 Before	 the	 Comm.	 on	

Transp.	(Hearing	on	L.D.	719),	115th	Legis.	(1991).		The	supporters	of	the	bill	

cited	a	host	of	financial,	safety,	air	pollution,	public	health,	and	environmental	

concerns	 raised	 by	 the	 widening.	 	 Hearing	 on	 L.D.	 719	 (testimony	 of	 Booth	

Hemingway,	Kittery	Coordinator;	Marshall	Burke,	Dir.	of	the	Am.	Lung	Ass’n	of	

Me.;	Brownie	Carson,	Exec.	Dir.	of	the	Nat.	Res.	Council	of	Me.;	Elizabeth	Lovejoy	

for	 the	 Me.	 Audubon	 Soc’y).	 	 Opponents	 argued	 that	 failing	 to	 widen	 the	

Turnpike	 would	 compromise	 Maine’s	 economic	 prospects	 for	 tourism	 and	

other	 industries,	 deny	 residents	 job	 opportunities,	 and	 create	 road	 safety	

issues.	 	 Hearing	 on	 L.D.	 719	 (testimony	 of	 Jerry	 G.	 Haynes	 for	 the	 Associated	

Gen.	 Contractors	 of	 Me.,	 Inc.;	 Jon	 Olson,	 Exec.	 Sec’y	 of	 the	 Me.	 Farm	 Bureau;	
                                                                                                             21	

David	M.	Spahn,	Chairman	of	the	Gov’t	Affairs	Comm.	of	the	Sanford-Springvale	

Chamber	 of	 Commerce;	 Milton	 F.	 Huntington	 for	 the	 Me.	 Hwy.	 Users	

Conference;	Clyde	G.	Berry,	Master	of	the	Me.	State	Grange).		Notably,	a	handful	

of	opponents	pointed	out	that	proponents	of	the	bill	seemed	to	be	unaware	that	

the	legislation	would	have	any	lasting	effect	other	than	to	prevent	the	widening	

of	the	Turnpike.		Hearing	on	L.D.	719	(testimony	of	Laurie	R.	Winsor,	Pres.	of	

the	 Lewiston-Auburn	 Chamber	 of	 Commerce;	 Maria	 Fuentes,	 Dir.	 of	 the	 Me.	

Better	Transp.	Ass’n;	Chuck	Roundy	for	the	Econ.	Dev.	Council	of	Me.).	

	       [¶22]		The	LLCs	rely	on	the	testimony	of	the	former	Commissioner	of	the	

Department,	who	set	out	numerous	concerns	about	the	bill—among	them,	“I	

also	 fear	 that	 this	 new	 policy	 would	 give	 anyone	 the	 ability	 to	 stop	 a	 road	

improvement	project	by	intervening	or	filing	endless	lawsuits.”		Hearing	on	L.D.	

719	 (testimony	 of	 Dana	 F.	 Connors,	 Comm’r	 of	 the	 Dep’t	 of	 Transp.).	 	 The	

Commissioner’s	 mention	 of	 the	 potential	 for	 litigation	 was	 a	 generalized	

statement	that	does	little	to	suggest	that	the	intent	of	the	bill	was	to	establish	

an	 implied	 private	 right	 of	 action;	 the	 testimony	 merely	 sets	 out	 the	

Commissioner’s	 fear	 that	 others	 might	 interpret	 the	 bill	 in	 that	 manner.10		


   10		If	a	statute	is	ambiguous,	we	“will	uphold	the	agency’s	interpretation	in	its	field	of	expertise	

unless	the	statute	plainly	compels	a	contrary	result.”		Me.	Ass’n	of	Health	Plans	v.	Superintendent	of	
Ins.,	2007 ME 69,	¶	32,	923 A.2d 918 (quotation	marks	omitted).		Whether	the	legislative	intent	of	a	
statute	 was	 to	 create	 an	 implied	 private	 right	 of	 action	 is	 not	 within	 the	 Department’s	 technical	
22	

Further,	although	several	opponents	worried	that	a	new	transportation	policy	

might	hinder	road	improvements,	none	addressed	precisely	how,	by	whom,	or	

in	 what	 circumstances	 road	 work	 could	 be	 stymied.	 	 Hearing	 on	 L.D.	 719	

(testimony	 of	 Fuentes;	 Paul	 Violette;	 Berry;	 Jack	 Dexter,	 Pres.	 of	 the	 Me.	

Chamber	 of	 Commerce	 and	 Indus.)	 	 Rather,	 the	 opponents	 warned	 against	 a	

general	 anti-growth	 policy	 that	 they	 feared	 the	 enactment	 of	 the	 bill	 could	

signal.		Hearing	on	L.D.	719	(testimony	of	Roundy,	Winsor).		Indeed,	other	than	

the	Commissioner’s	single	 mention,	the	 testimony	contains	 no	reference	to	a	

private	right	of	action	or,	in	fact,	any	mention	of	the	STPA	at	all.			

        [¶23]	 	 When	 the	 bill	 was	 presented	 to	 the	 voters	 by	 referendum,	 the	

ballot	question	was	similarly	focused	on	the	broad	policies	at	issue	as	applied	

to	the	widening	of	the	Maine	Turnpike;	it	asked,	“Do	you	favor	the	changes	in	

Maine	Law	concerning	deauthorizing	the	widening	of	the	Maine	turnpike	and	

establishing	 transportation	 policy	 proposed	 by	 citizen	 petition?”	 	 G.	William	

Diamond,	 Sec’y	 of	 State,	 Maine	 Citizen’s	 Guide	 to	 Upcoming	 Initiative,	 Bond	

Issues,	and	Proposed	Constitutional	Amendment	(Citizen’s	Guide)	3	(1991).					



expertise,	 and	 therefore	 we	 do	 not	 defer	 to	 the	 Department’s	 interpretation	 of	 the	 STPA	 on	 that	
subject.		See	Kane	v.	Comm’r	of	Dep’t	of	Health	&	Human	Servs.,	2008 ME 185,	¶	12,	960 A.2d 1196 
(stating	 that	deference	 is	 afforded	 only	as	to	 matters	 not	within	this	 Court’s	 expertise);	 Nichols	 v.	
Cantara	&	Sons,	659 A.2d 258,	260-61	(Me.	1995)	(holding	that	the	calculation	of	a	claim	for	loss	of	
consortium	 is	 “not	 within	 the	 authority	 or	 traditional	 expertise	 of	 [the	 Workers’	 Compensation]	
Board”).	
                                                                                       23	

      [¶24]		The	Citizen’s	Guide	to	the	1991	referendum,	published	pursuant	to	

1	 M.R.S.	 §	 353,	 also	 gave	 no	 hint	 that	 any	 private	 right	 of	 action	 would	 be	

created.		Like	the	Statement	of	Fact,	the	Citizen’s	Guide	stated	that	the	bill	would	

require	the	adoption	of	a	new	transportation	policy,	“repeal	existing	statutory	

authority	 to	 widen	 the	 Maine	 Turnpike,”	 require	 legislative	 approval	 of	 the	

Turnpike	 Authority’s	 budget,	 and	 require	 that	 surplus	 Turnpike	 Authority	

funds	be	transferred	to	the	Department.		L.D.	719,	Statement	of	Fact	(referred	

to	the	voters,	115th	Legis.	1991);	Citizen’s	Guide	12.			

      [¶25]		Finally,	although	the	STPA	has	undergone	several	amendments	by	

the	 Legislature	 since	 1991,	 in	 none	 of	 them	 has	 the	 Legislature	 made	 any	

adjustments	 indicating	 an	 intent	 to	 allow	 the	 enforcement	 of	 the	 STPA	 by	

implied	private	right	of	action.		See	R.R.	1991,	ch.	2,	§	88;	P.L.	2003,	ch.	22,	§	1	

(effective	Sept.	13,	2003);	P.L.	2007,	ch.	470,	 §	 B-1	 (effective	June	30,	2008);	

P.L.	2011,	 ch.	610,	 §§	 B-1,	 B-2	 (effective	 Aug.	 30,	 2012);	 P.L.	 2011,	 ch.	 655,	

§§	JJ-9,	 JJ-41	 (effective	 July	 1,	 2012);	 P.L.	 2011,	 ch.	 657,	 §	 W-5	 (effective	

Aug.	30,	2012).			

      [¶26]	 	 These	 legislative	 history	 sources	 do	 not	 purport	 to	 set	 out	 the	

intent	of	all—or	even	most—of	the	citizens	who	voted	to	enact	the	STPA,	but	

they	do	illuminate	the	context	and	substance	of	the	statewide	conversation	that	
24	

culminated	 in	 the	 citizens’	 enactment	 of	 the	 STPA	 in	 1991.	 	 See	 Brown,
571 A.2d	at	818 (adopting	“a	common	sense	view	of	the	context	in	which	the	

voters	of	Maine	adopted	[a	provision]”).		The	bulk	of	that	conversation	regarded	

the	widening	of	the	Maine	Turnpike,	indicating	that	the	STPA	was	intended	to	

reset	the	State’s	broad	transportation	policy	goals.		Citizen-initiated	legislation	

must	be	interpreted	liberally	to	effectuate	its	purpose,	Opinion	of	the	Justices,	

2017 ME 100,	¶	59,	162 A.3d 188,	but	it	should	not	be	interpreted	beyond	the	

scope	 of	 the	 legislative	 intent	 underlying	 its	 enactment,	 League	 of	 Women	

Voters, 683 A.2d	 at	 773  (“It	 is	 fundamental	 that	 we	 look	 to	 the	 purpose	 for	

which	a	law	is	enacted,	and	that	we	avoid	a	construction	which	leads	to	a	result	

clearly	not	within	the	contemplation	of	the	lawmaking	body.”	(quotation	marks	

omitted));	see	Kritz, 170 P.3d	at	192 n.28	(“[T]o	imply	into	statute	what	is	not	

apparent	 on	 its	 face	 would	 be	 stepping	 over	 the	 line	 of	 interpretation	 and	

engaging	 in	 legislation.”	 (quotation	 marks	 omitted)).	 	 None	 of	 these	 sources	

suggests	 that	 the	 legislative	 intent	 in	 enacting	 the	 STPA	 was	 to	 create	 an	

implied	private	right	of	action.			

      [¶27]		We	conclude	that	the	STPA	provides	for	no	implied	private	right	of	

action	to	allow	enforcement	of	its	terms	and	that	the	Superior	Court	committed	
                                                                                   25	

no	error	in	entering	a	 judgment	on	the	 pleadings	 as	to	Count	1	based	on	the	

nonjusticiability	of	the	LLCs’	claim.	

         The	entry	is:	

                            Judgment	affirmed.		
	
	    	      	      	     	      	
	
Robert	S.	Hark,	Esq.	(orally),	Portland,	and	Peggy	L.	McGehee,	Esq.,	and	Lauren	
B.	Weliver,	Esq.,	Perkins	Thompson,	Portland,	for	appellants	Wawenock,	LLC,	
Bermuda	Isles,	LLC,	48	Federal	Street	LLC,	and	32	Middle	Street	LLC	
	
Nathaniel	 M.	 Rosenblatt,	 Esq.	 (orally),	 and	 Kate	 J.	 Grossman,	 Esq.,	 Farrell,	
Rosenblatt	&	Russell,	Bangor,	and	James	A.	Billings,	Esq.,	Maine	Department	of	
Transportation,	Augusta,	for	appellee	Department	of	Transportation	
	
	
Business	and	Consumer	Docket	docket	number	CV-2017-14	
FOR	CLERK	REFERENCE	ONLY